Scott Wilson Roscoe Postle Associates Inc Suite 501, 55 University Avenue, Toronto, ONM5J 2H7 T (416) 947-0907F (416) 947-0395 www.scottwilson.com CONSENT OF AUTHOR September 23, 2009 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission (Securities Division) Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Newfoundland and Labrador, Securities Division, Department of Government Services Registrar of Securities, Prince Edward Island United States Securities and Exchange Commission I, Douglas H. Underhill, Ph.D., C.P.G., do hereby consent to the public filing of the report titled “Technical Report on the Bootheel Uranium Property, Shirley Basin Mining District, Albany County, Wyoming, U.S.A.” (the Technical Report), prepared for Bootheel Project LLC, Crosshair Exploration & Mining Corp. and Ur-Energy Inc., and dated September 8, 2009, and extracts from, or the summary of, the Technical Report in the press release of Crosshair Exploration & Mining Corp. dated August 13, 2009 (the Press Release). I also certify that I have read the Press Release and that it fairly and accurately represents the information in the Technical Report that supports the Press Release. (Signed) “Douglas H. Underhill” Douglas H. Underhill, Ph.D., C.P.G.
